

116 HCON 85 IH: Wolverine CubeSats for Education Resolution
U.S. House of Representatives
2020-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 85IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2020Mr. Mast (for himself, Mr. Hastings, Mr. Posey, Mr. Crist, Mr. Bilirakis, Mr. Soto, Mrs. Demings, Mr. Dunn, Mr. Yoho, Mr. Webster of Florida, Ms. Wasserman Schultz, and Ms. Wilson of Florida) submitted the following concurrent resolution; which was referred to the Committee on Science, Space, and TechnologyCONCURRENT RESOLUTIONExpressing support for the CubeSat Launch Initiative and recognizing the launch of WeissSat-1.
	
 Whereas the National Aeronautics and Space Administration (NASA) established the CubeSat Launch Initiative in 2008 to provide access to space for small satellites (CubeSats) developed by the NASA Centers and programs, educational institutions, and nonprofit organizations;
 Whereas the CubeSat Launch Initiative gives CubeSat developers access to a low-cost pathway to conduct research in the areas of science, exploration, technology development, education, and operations;
 Whereas the CubeSat Launch Initiative advances NASA’s strategic goals and objectives; Whereas CubeSat research is essential for military, educational, technological, and medical advancements;
 Whereas increased citizen access to space benefits the United States, both societally and economically;
 Whereas students, educators, researchers, and companies gain knowledge and experience from conducting CubeSat missions;
 Whereas the Wolverine CubeSat Development Team at The Weiss School, a prekindergarten through 8th grade school in Palm Beach Gardens, Florida, designed the WeissSat-1 that was selected by NASA’s CubeSat Launch Initiative in 2017;
 Whereas the WeissSat-1 was successfully launched December 3, 2018, from Vandenberg Air Force Base aboard a Falcon-9; Whereas the Wolverine CubeSat Development Team was selected again by NASA for the CapSat-1 mission in the 10th Round of the CubeSat Launch Initiative;
 Whereas The Weiss School’s debate team discovered limiting factors to broader participation and societal benefit of the CubeSat Launch Initiative and brought that research to the attention of Congress;
 Whereas the CubeSat Launch Initiative in fiscal year 2019 received $3,440,000 in contributions from the NASA Human Exploration and Operations Mission Directorate, Science Mission Directorate, Space Technology Mission Directorate, and the Office of Education;
 Whereas Congress recognizes that NASA reorganized the Office of Education into the NASA STEM Engagement program in order to streamline and maximize the STEM-related activities and services it can offer within allocated fiscal resources;
 Whereas in NASA’s fiscal year 2020 budget, NASA requested no funding for Space Grant, Established Program to Stimulate Competitive Research (EPSCoR), and Minority Universe Research and Education Project (MUREP) and proposed to use unobligated balances previously appropriated to support the termination of these activities, including but not limited to, ongoing administration, oversight, monitoring, and funding of grants previously awarded by the Office of STEM Engagement;
 Whereas the Congress passed an appropriations Act, which became Public Law 116–93, funding the NASA STEM Engagement program at $120,000,000;
 Whereas House Report 116–101 states The Committee expects NASA to continue implementing the programs below and to ensure that overhead costs to support these programs do not exceed five percent. Further, the Committee directs NASA to include an adequately requested funding amount for STEM in the fiscal year 2021 budget request and future requests.;
 Whereas Senate Report 116–127 states The Committee is supportive of NASA’s STEM engagement efforts that provide hands-on learning experiences for middle, high school, and college students, including space launch activities, and therefore rejects the proposed cancellation of education programs. These types of programs allow students to experience the full range of STEM-related skills involved in designing, testing, and launching vehicles and designing payloads to deepen their interest in science and engineering fields.;
 Whereas Congress recognizes that it is a critical moment for American educators, students, and STEM innovators, through their elected Representatives and Senators, to identify the critical necessity for NASA’s STEM Engagement programs that must be preserved and expanded;
 Whereas the ultimate validation of this program is when CubeSats are launched and operating in space;
 Whereas a limiting factor of getting CubeSats into space is lack of program awareness; Whereas more awareness leads to the utilization of a low-cost pathway to conduct scientific investigations and technology demonstrations in space;
 Whereas the Wolverine CubeSat Development Team and the CubeSat Launch Initiative have shown that younger students can be successful in authentic hands-on aerospace projects;
 Whereas many students dream of space exploration and have interest in STEM careers; and Whereas without access to and awareness of available programs such as the CubeSat Launch Initiative, those dreams may be unrealized: Now, therefore, be it
	
 1.Short titleThis concurrent resolution may be cited as the Wolverine CubeSats for Education Resolution. 2.Sense of CongressIt is the sense of Congress that—
 (1)as the National Aeronautics and Space Administration continues to streamline its STEM Engagement program, the CubeSat Launch Initiative should continue to thrive and expand as a priority of Congress and an enabler of American innovation; and
 (2)the National Aeronautics and Space Administration should prioritize awareness of the CubeSat Launch Initiative in annual budget proposals.
			